            Case 1:16-cv-01724-RC Document 125 Filed 09/27/19 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS, and             )
PHYSICIANS FOR SOCIAL RESPONSIBILITY )
                                     )
           Plaintiffs,               )
                                     )
      v.                             )                            Case No. 1:16-cv-01724-RC
                                     )
DAVID BERNHARDT,                     )
WILLIAM PERRY PENDLEY,1 and          )
U.S. BUREAU OF LAND MANAGEMENT       )
                                     )
           Defendants,               )
                                     )
WESTERN ENERGY ALLIANCE,             )
PETROLEUM ASSOCIATION OF WYOMING, )
AMERICAN PETROLEUM INSTITUTE,        )
STATE OF WYOMING, and STATE OF UTAH, )
                                     )
           Defendant-Intervenors.    )


PLAINTIFFS’ NOTICE OF FILING AMENDED AND SUPPLEMENTED COMPLAINT


          Plaintiffs respectfully submit this notice to the Court that Plaintiffs are timely filing their

amended and supplemented complaint in this case pursuant to Federal Rule of Civil Procedure

15(a)(2), this Court’s July 19, 2019 Order granting leave to amend, ECF No. 120, and this

Court’s September 9, 2019 Minute Order setting a briefing schedule.

          This lawsuit originally challenged Federal Defendants’ approval of 473 oil and gas leases

through 11 oil and gas lease sales encompassing 463,553 acres of public lands across three

western states—Colorado, Utah, Wyoming—without properly analyzing the ensuing direct,

indirect, and cumulative climate impacts. ECF No. 22. To streamline litigation of this matter, the

parties agreed to brief the case on a state-by-state basis, beginning with Wyoming. ECF No. 20

1
    Pursuant to Federal Rule of Civil Procedure 25(d), Plaintiffs substitute William Perry Pendley.
         Case 1:16-cv-01724-RC Document 125 Filed 09/27/19 Page 2 of 2




(proposed briefing schedule); ECF No. 24 (order adopting state-by-state briefing). After

Plaintiffs’ claims regarding the Wyoming leases were fully briefed, the Court issued an order

holding that Federal Defendants failed to take a hard look at the impacts of greenhouse gas

emissions resulting from the challenged leases and remanded the Wyoming leasing

authorizations to BLM to address the identified deficiencies. ECF No. 99. On July 19, 2019 this

Court granted Plaintiffs leave to supplement their complaint “to the extent that they wish to raise

new claims regarding the adequacy of the Bureau of Land Management’s new NEPA analysis

regarding oil and gas drilling on the Wyoming leases.” ECF No. 120. The Court’s September 9,

2019 Minute Order directed Plaintiffs to file a supplemented complaint by September 27, 2019.



Respectfully submitted on this 27th day of September 2019,

/s/ Samantha Ruscavage-Barz                          /s/ Kyle Tisdel
Bar No. CO0053                                       CO Bar No. 42098
WildEarth Guardians                                  Western Environmental Law Center
301 N. Guadalupe Street, Ste. 201                    208 Paseo del Pueblo Sur, Ste. 602
Santa Fe, NM 87501                                   Taos, NM 87571
(505) 401-4180                                       (575) 613-8050
sruscavagebarz@wildearthguardians.org                tisdel@westernlaw.org
                                                     (admitted Pro Hac Vice)

                                      Attorneys for Plaintiffs



                                CERTIFICATE OF SERVICE

        I hereby certify that on September 27, 2019, I electronically filed the foregoing NOTICE
with the Clerk of the Court via the CM/ECF system, which will send notification of such filing to
all counsel of record.



                                              /s/ Samantha Ruscavage-Barz
                                              Attorney for Plaintiffs




                                                 2
